IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: K.E.S.                             : No. 38 WAL 2017
                                          :
                                          :
PETITION OF: A.O., MOTHER                 : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court

IN RE: O.R.S.                             : No. 39 WAL 2017
                                          :
                                          :
PETITION OF: A.O., MOTHER                 : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court

IN RE: K.S., A MINOR                      : No. 40 WAL 2017
                                          :
                                          :
PETITION OF: A.O., MOTHER                 : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court

IN RE: O.R.S., A MINOR                    : No. 41 WAL 2017
                                          :
                                          :
PETITION OF: A.O. MOTHER                  : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court


                                     ORDER



PER CURIAM

      AND NOW, this 13th day of February, 2017, the Petition for Allowance of Appeal

is DENIED.